This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 30,803

 5 JOE BUSTAMANTE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
 8 Teddy L. Hartley, District Judge


 9 Gary K. King, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
 1        Summary reversal and remand for a new trial was proposed for the reasons

 2 stated in the notice of proposed disposition filed on April 14, 2011. The State has

 3 filed a response to the calendar notice, indicating that it agrees with this Court’s

 4 proposed disposition to vacate Joe Bustamante’s (Defendant) conviction and remand

 5 this case for a new trial because Defendant’s right to counsel was violated.

 6        Accordingly, Defendant’s conviction is reversed, and the case is remanded to

 7 the district court.

 8        IT IS SO ORDERED.




 9                                               _______________________________
10                                               RODERICK T. KENNEDY, Judge


11 WE CONCUR:



12 ___________________________
13 JAMES J. WECHSLER, Judge



14 ___________________________
15 TIMOTHY L. GARCIA, Judge




                                             2